Citation Nr: 1134399	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to November 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for bilateral hearing loss.  Subsequently, jurisdiction over the Veteran's claim was transferred to the Seattle, Washington RO.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2009.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

This matter was previously remanded by the Board for further development in June 2010.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence in support of his claim.  That evidence has not been accompanied by a waiver of initial RO review.  Accordingly, since it is necessary to remand the Veteran's claim on other grounds, the Board finds, on remand, the Veteran's claim should be reviewed with consideration of all evidence received since the last RO adjudication.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver).  While the Board acknowledges that it has reviewed the newly submitted lay evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran. 38 C.F.R. §§ 19.9, 20.1304(c) (2010). 

The Board notes that the Veteran appears to have raised claims of clear and unmistakable error (CUE) with respect to the RO's prior denials of service connection for TMJ and hearing loss.  The CUE claim with respect to TMJ has not been adjudicated by the RO.  Accordingly, the Board lacks jurisdiction over that claim and refers it to the RO for appropriate consideration.  With respect to the CUE claim for hearing loss, however, the Board observes that a timely appeal has been perfected with respect to the underlying service connection claim and that claim remains pending.  Accordingly, the CUE claim is not ripe for appellate review and cannot be considered.  See 38 C.F.R. § 3.105(a) (2010) (CUE applies only to '[p]revious determinations which are final and binding'). 

In March 2011, the Veteran submitted a claim for a total rating based on individual unemployability (TDIU rating).  This issue is referred to the Agency of Original Jurisdiction for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

When the Board remanded this case in June 2010, it directed the RO/AMC to schedule the Veteran for a VA examination to obtain an opinion regarding the nature, extent, onset, and etiology of the Veteran's bilateral hearing loss.  Additionally, the examiner was to opine as to whether the Veteran's preexisting hearing loss was permanently aggravated, beyond natural progression, during his time in-service.  This opinion was to be supported by a complete and thorough rationale.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in August 2010 to assess his bilateral hearing loss.  After examining the Veteran, the VA examiner diagnosed the Veteran with moderately severe to severe high frequency combined sensorineural hearing loss in both ears.  In an August 2008 addendum report, the examiner initially stated that the claims file became available after the exam and was reviewed under time constraint.  Additionally, the examiner stated that although some hearing loss progression was shown during service, the July 29, 2008 VA hearing aid evaluation and current results showed that the Veteran's hearing loss continued to progress after separation, in the absence of military experience.  Furthermore, the examiner stated that considering the record and current results, it was unlikely that the Veteran's hearing loss was caused by military noise exposure during active duty, but occurred prior to February 24, 1983, with a natural progression of the preexisting loss during service and since separation. 

However, in rendering this opinion, the VA examiner failed to obtain a detailed history of the Veteran's noise exposure and hearing loss symptoms before, during, and after service.  Additionally, the examiner failed to discuss any of the in-service incidents of acoustic trauma, to include a weapon discharged inside a building in 1985 and mortar fire while serving in Iraq, which the Veteran contends aggravated his preexisting hearing loss and was documented in the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that VA examinations should include a review of all pertinent evidence of record, including the Veteran's lay statements).   Furthermore, the examiner noted at the beginning of the August 2008 VA addendum report that the claims file became available after the exam and was reviewed under time constraint.  Therefore, it appears that the VA examiner did not allocate a sufficient amount of time for a review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (finding that the probative value of a VA medical opinion is affected by the examiner's access to the claims file); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In view of the foregoing, the Board finds that a new examination is necessary in order to clarify whether the Veteran's preexisting bilateral hearing loss was permanently aggravated during his time in-service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his currently diagnosed bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies,  should be performed, and all findings should be reported in detail. 

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service.  The examiner should also review and comment on the Veteran's service treatment records, which contain multiple audiological tests and Medical Board Reports documenting the Veteran's bilateral hearing loss in-service.  

The examiner should provide an opinion as to whether the evidence of record demonstrates that the Veteran's preexisting hearing loss was permanently aggravated (increased in severity) during service, and if so, whether such worsening constituted either the natural progression of the disorder, OR whether such worsening constituted chronic aggravation due to service.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include a 1985 incident where a firearm was discharged inside and mortar fire while serving in Iraq, and any possible noise exposure post-service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC), taking into consideration the newly received evidence since the February 2011 SSOC, should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


